Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2022 has been entered.
 
Allowable Subject Matter
Claim 1, 4-10, and 13-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A liquid cooling apparatus comprising a case containing a tank, a cooling block in contact with the tank to cool the tank, a thermoelectric element with a first side in contact with a cooling block to transfer heat from the first side to the second side, an insulator within the case and covering the tank and cooling block, and a heat dissipation block provided outside the case and in contact with the second side of the thermoelectric element to dissipate heat from the second side of the thermoelectric element, wherein the cooling block is fastened to the case with a plurality of first fasteners and the heat dissipation block is fastened to the case with a plurality of second fasteners, wherein the cooling block includes a first part having a first surface in contact with the tank and a second part extending from a second surface of the first cooling block part opposite the first surface, having a surface area smaller than that of the first cooling block part and being in contact with the thermoelectric element, wherein the case includes a plurality of first screw holders formed as countersinks on a first surface of the case and spaced apart from each other on the first surface, and a plurality of third screw holders protrude from the second surface of the first cooling block part to the first screw holders so that the plurality of first fasteners pass through the first screw holders to be coupled to the plurality of second screw holders, respectively, wherein the first surface of the case faces the heat dissipation block, and wherein the case further includes a plurality of second screw holders formed on the first surface as countersinks at positions different from the first screw holders and having the plurality of second fasteners fastened to the second screw holders through the heat dissipation block respectively and the insulator surrounding the third screw holders and the cooling block to block heat exchange between the cooling block and the heat dissipation block as taught in instant independent claim 1, or
a liquid purifier comprising the liquid cooling apparatus of claim 1 as taught in instant claim 19.


    PNG
    media_image1.png
    272
    340
    media_image1.png
    Greyscale

US Patent No. 4,494,380 to Cross teaches in fig. 2, shown above, a thermoelectric cooling apparatus including a case containing a fluid space (channel 38) and a cooling block (32) contacting this channel and cooled by a thermoelectric device (12) having the cooling block on one side thereof and a heat dissipation block (22) disposed on the other side thereof, the cooling block and thermoelectric device being surrounded by an insulator (54), the cooling block (32) including a first narrower portion contacting the thermoelectric device (12) and a second broader portion contacting the channel (38).  Although Cross shows in fig. 2 a number of screws passing through side plates (50 and 52) having holes therethrough through which screws fasten into the casing of the channel (38) and the heat dissipation block (22), Cross does not teach the particular arrangement of fasteners taught in independent claim 1, including the screws holding the cooling block and the screws holding the heat dissipation block both passing through a surface of the case which faces the heat dissipation block or the screws holding the cooling block entering screw holders on the cooling block to engage them with the screw holes on the case surface which faces the heat dissipation block.


    PNG
    media_image2.png
    313
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    636
    487
    media_image3.png
    Greyscale

US Publication No. 2012/0186272 A1 to Son teaches in figs. 2 and 3, shown above, a thermoelectric cooling device in which a thermoelectric device (310) is disposed between a heat transfer block (330) and a heat dissipation fin unit (340), and teaches the heat dissipation fin unit (340) having screw holes for receiving screws (337) which pass through the fin unit (340) and into receivers in the cooling block (332 in block 330) to secure the apparatus, but does not teach the outer case of the system including first holes for screws securing the cooling block (330) different from second holes for screws securing the fin unit (340) or the insulator surrounding the screw holds to block heat transfer between the cooling block and the heat dissipation block as taught in instant independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	15 April 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763